Order unanimously affirmed without costs. Memorandum: Petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging, inter alia, that respondent’s son is an *903abused child (see, Family Ct Act § 1012 [e] [i], [ii]), based upon an incident in which the son sustained bruises to his leg and forehead. At the conclusion of the fact-finding hearing, petitioner requested that Family Court find, in the alternative, that respondent’s son is a neglected child (see, Family Ct Act § 1012 [fl [i]) based upon the same incident (see, Family Ct Act § 1051 [b]). The court, however, credited respondent’s account of the incident and dismissed the petition. “It was within Family Court’s discretion, after hearing the testimony and viewing the demeanor of the witnesses, to find respondent’s testimony credible” (Matter of Janique Y., 256 AD2d 1053, 1054). The court’s credibility finding is entitled to great weight and will not be disturbed unless clearly unsupported by the record (see, Matter of Kathleen OO., 232 AD2d 784, 785; Matter of Tiffany H., 216 AD2d 738, 739). The record supports the court’s finding with respect to the credibility of the witnesses and the court’s further finding that petitioner failed to establish abuse or neglect by a preponderance of the evidence (see, Matter of Janique Y., supra, at 1054-1055). (Appeal from Order of Livingston County Family Court, Alonzo, J. — Abuse.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Kehoe, JJ.